I115th CONGRESS1st SessionH. R. 1104IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mrs. Brooks of Indiana (for herself and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for pro-rated charges to entitlement to educational assistance under Department of Veterans Affairs Post-9/11 Educational Assistance Program for certain licensure and certification tests and national tests, and for other purposes. 
1.Short titleThis Act may be cited as the Veterans To Enhance Studies Through Accessibility Act or the Veterans TEST Accessibility Act. 2.Charge to entitlement for certain licensure and certification tests and national tests under Department of Veterans Affairs Post-9/11 Educational Assistance Program (a)Licensure and certification testsSubsection (c) of section 3315 of title 38, United States Code, is amended by striking shall be determined and all that follows through the end of such subsection and inserting shall be pro-rated based on the actual amount of the fee charged for the test..  
(b)National testsSection 3315A of such title is amended— (1)in subsection (a), by adding at the end the following new paragraph: 
 
(3)A national test that evaluates prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning as so described.; and  (2)in subsection (c), by striking shall be determined and all that follows through the end of such subsection and inserting shall be pro-rated based on the actual amount of the fee charged for the test.. 
(c)Tests includedSection 3452(b) of such title is amended in the last sentence— (1)by striking and national tests providing and inserting , national tests providing; and 
(2)by inserting before the period at the end the following: , and national tests that evaluate prior learning and knowledge and provides an opportunity for course credit at an institution of higher learning.   (d)Effective dateThe amendments made by this Act shall apply to a test taken after the date that is 90 days after the date of the enactment of this Act.  
